PER CURIAM.
The petition for belated appeal pursuant to Florida Rule of Appellate Procedure 9.140(j) is hereby granted. Petitioner shall be allowed a belated appeal from the December 14, 1996, judgment and sentence in Madison County case number 92-128-CF. This cause is remanded to the trial court to treat this court’s mandate as the notice of appeal. Fla. R.App. P. 9.140(j)(5)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
MINER, WOLF and KAHN, JJ., concur.